Citation Nr: 1222711	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-22 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status postoperative herniated nucleus pulposus, L5-S1, prior to February 3, 2010.  

2.  Entitlement to a rating in excess of 10 percent status postoperative herniated nucleus pulposus, L5-S1, since April 1, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to May 1974.  She also has an additional three years and one month of unconfirmed service.  

This matter is on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 10 percent rating for status postoperative herniated nucleus pulposus, L5-S1.

The evidence in the Veteran's Virtual VA record indicates that she underwent spinal surgery on February 3, 2010.  Shortly thereafter, she submitted a claim for a temporary total rating for convalescence under 38 C.F.R. §§ 4.29 and 4.30 (2011).  In an April 2010 rating decision, she was granted a total disability rating for the period from February 3, 2010, to April 1, 2010.  As this is the maximum benefit, this period of time is no longer on appeal and issue has been characterized as listed above.   

The issue of entitlement to a rating in excess of 10 percent for a lumbar spine disorder since April 1, 2010 is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to February 3, 2010, status postoperative herniated nucleus pulposus, L5-S1, has not been manifested by forward flexion less than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status postoperative herniated nucleus pulposus, L5-S1, prior to February 3, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5242 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  Specifically, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's VA outpatient treatment records and the records from the Social Security Administration.  VA also obtained private medical records identified by the Veteran.  

VA provided the Veteran with an examination in August 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate to evaluate the claim for increase.  The Board is aware that the examiner noted that the claims file was not reviewed, although the examiner noted that the VA medical records were reviewed.  The failure to have access to the claims file does not make this examination inadequate.  The VA examiner reported the relevant clinical findings pertaining to the service-connected low back disability, including range of motion, sensation in the lower extremities, the symptoms the Veteran reported, incapacitating episodes, and whether the Veteran had flare-ups.  Based upon these facts, the Board finds the examination was adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran stated in March 2009 that her condition had worsened since that time.  The RO twice attempted to schedule her for a new examination in June 2009.  The Veteran failed to report for the examination.  When the RO continued the 10 percent rating, the Veteran contacted VA and said she was unable to attend the June 2009 examination and wanted to be rescheduled.  See VA Form 119, dated July 2009.  The RO then rescheduled the examination in August 2009.  The Veteran did not report for that examination.  Thus, even though the Veteran claimed that her condition had worsened, the duty to assist does not require that VA continuously schedule examinations, especially where (as here) she has not shown good cause as to why she failed to report.  Compare Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) with Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board determines that remanding the claim for a new VA examination would only unnecessarily delay resolution of the claim as to this period of time.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (claimant has obligation to cooperate in development of evidence pertaining to claim, and failure to do so puts claimant at risk of adverse adjudication based on incomplete and underdeveloped record).  At this point, because the Veteran has undergone surgery on her thoracolumbar spine, any symptoms she demonstrates now would not be relevant to the time period prior to the surgery.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran sent a letter to the RO in March 2009, where she contended that her low back symptomatology had worsened over the past two years, thereby implying that her lumbar spine disability had worsened since her most recent VA examination in August 2007.  Although the RO correctly scheduled her for a new VA examination in June 2009, see Snuffer, 10 Vet. App. at 402; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), she did not report for that examination or a rescheduled examination in August 2009.  Nevertheless, as was discussed above, the RO met its duty to assist in scheduling her (twice) for a new examination.  

In the context of increased rating claims, when entitlement or continued entitlement to a benefit in an increased rating cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  38 C.F.R. § 3.655.  Thus, the Board must first consider whether (a) the Veteran had good cause for not reporting for her VA examination, and (b) whether the claim may be rated without this VA examination. 

Here, although the Veteran explained to the RO that she could not attend the VA examination in June 2009, she gave no reason why she did not report for her rescheduled August 2009 VA examination.  In a September 2009 letter, the RO informed the Veteran of her failure to show for the examination.  Regardless, the Board notes that she was afforded a VA examination in August 2007, and the mere fact that is now over four years old does not render it invalid per se.  While she has contended that her disorder has worsened since that time, her observed symptoms on other occasions since September 2007 do not show a significant change in symptomatology.  Therefore, the Board finds that it would be prejudicial to the Veteran to deny the claim outright under 38 C.F.R. § 3.655, and should, instead, adjudicate the claim on the evidence of record.  

As to the merits of her claim, the Veteran is currently rated at 10 percent for her lumbar spine disability under the general rating schedule set forth in 38 C.F.R. § 4.71a, DC 5243 (addressing intervertebral disc syndrome in the spine).  In order to warrant a rating in excess of 10 percent for status postoperative herniated nucleus pulposus, L5-S1, the evidence must show:
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; 
* X-ray evidence of arthritis with involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months (all 20 percent).

38 C.F.R. § 4.71a, DCs 5003, 5242, 5243.

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2011).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1, following DC 5243 (2011).  Furthermore, any associated neurologic abnormalities including, but not limited to, bowel or bladder impairment, shall be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note 1, prior to DC 5243 (2011).

Based on the evidence of record, a rating in excess of 10 percent is not warranted prior to February 3, 2010.  Neither a flexion of 60 degrees or less nor a combined range of 120 degrees or less has been shown.  At the August 2007 examination, the Veteran exhibited 90 degrees of forward flexion, although pain began at 80 degrees.  Her other ranges of motion included an extension limited by pain to 10 percent, a lateral flexion limited by pain to 25 degrees in each direction and 30 degrees of rotation in each direction.  Her total range of motion (as limited by pain) was 200 degrees.  Moreover, there has been no indication in any of her outpatient treatment evaluations that her range of motion has been additionally limited since that time.  Therefore, an increased rating is not warranted on these bases.  

The evidence also does not indicate muscle spasm or guarding to such a severity that it results in an abnormal gait or abnormal spinal contour.  At the August 2007 VA examination, the Veteran complained of fatigue and stiffness, with what she characterized as "severe pain."  While the VA examiner did observe some guarding and tenderness, the examiner noted the Veteran's posture and gait were normal.  Scoliosis was also observed, however, the examiner did not attribute it to the service-connected status postoperative herniated nucleus pulposus, L5-S1.  

In addition to the symptoms exhibited at the VA examination, a private physician stated in November 2007 that the Veteran had a "significant length discrepancy" with her right lower extremity lower than her left.  However, the physician did not state whether this was a result of her lumbar spine disorder or whether it was due to muscle spasm or guarding of the lumbar spine.  The examiner was silent as to whether the Veteran had an altered gait.  In December 2007, the Veteran denied any "significant problems with gait."  See private medical record.  Therefore, while the Veteran has exhibited some scoliosis, the totality of the evidence does not indicate that her spine disorder has led to an abnormal gait or significantly abnormal spinal contour that is attributable to muscle spasm or guarding associated with the service-connected disability.  Thus, an increased rating is not warranted on this basis.  

Finally, the evidence does not indicate the incapacitating episodes in the last 12 months or arthritis involving two or more joint groups.  Specifically, at her VA examination in August 2007, the examiner specifically noted that there were no incapacitating episodes in the last 12 months.  A CT scan performed on that occasion did note degenerative changes at the L2-L3 and L3-L4 discs, but there was no indication that these degenerative changes have progressed beyond that.  

During the outpatient treatment the Veteran has received during the course of this appeal, incapacitating episodes were not mentioned.  While a November 2006 x-ray of the spine indicated multilevel degenerative joint disease, it has not affected 2 or more major joint groups.  Therefore, an increased rating is not warranted on this basis. 

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the symptoms are contemplated by the 10 percent rating already assigned.  The VA examiner in August 2007 specifically noted the points where pain began when observing the Veteran's range of motion.  The VA examiner also provided evaluations of the impact of this disorder on her daily functioning and occupation.  Significantly, according to the Veteran's statements, her symptoms were in an exacerbated state when she was examined.  Put another way, the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluation.

The Board has also considered whether any additional ratings are warranted for related neurological disorders.  This appears to be the Veteran's primary complaint, as she has consistently referred to radiating pain and discomfort.  However, this radiating pain does not appear to have resulted in any actual neurological disability.  Specifically, at her VA examination in August 2007, she exhibited normal strength and substantially normal reflexes in the lower extremities.  In September 2007, this VA examiner also provided an addendum, stating that the Veteran's sensory examination in the lower extremities was normal.  In December 2007, the Veteran again complained of radiating pain in the lower extremities.  Her motor strength and sensory functioning were again seen as normal.  She again complained of radiating pain in April 2008, there was no indication of decreased functioning in the extremities.  Also, she has repeatedly denied experiencing any bladder or fecal incontinence. 

The Board has also considered the Veteran's statements that her disability is worse than the 10 percent rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  The Board has applied her lay statements to the criteria for evaluating diseases or injuries of the thoracolumbar spine.  It also has applied the clinical findings made by medical professionals in determining the appropriate evaluation.  The Board recognizes the Veteran's complaints of persistent pain; however, pain alone is not a factor that would impact a disability rating under the relevant diagnostic codes, as they specifically contemplate pain.  See 38 C.F.R. § 4.71a under General Rating Formula for Diseases and Injuries of the Spine (indicating to rate "[w]ith or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.").  As limitation of motion, abnormal gait or guarding and incapacitating episodes have not been shown, the criteria for a rating in excess of 10 percent has not been met.

The Board has considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).
The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's lumbar spine symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board has explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's lumbar spine disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that the Veteran stated at her VA examination in August 2007 that she had not worked since 2001.  Although seeking an increased rating specifically for her lumbar spine disability, this claim is fundamentally a claim for the highest rating possible, to include whether a total disability rating based on individual unemployability.   See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, while she is unemployed, she stated that it was due to a nonservice-connected disorder.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 10 percent for a lumbar spine disorder prior to February 3, 2010, is denied.  


REMAND

As was mentioned above, the Veteran recently filed a claim seeking a total disability rating for convalescence after undergoing spinal surgery on February 3, 2010.  In an April 2010 rating decision, she was granted a total disability rating from February 3 to April 1, 2010.  She has been assigned a 10 percent rating since April 1, 2010.  

Despite the fact that the Veteran was granted a temporary total disability rating, the issue of the appropriate rating since April 1, 2010 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  However, none of the records that were considered when determining the appropriate rating are in either the claims file or the Virtual VA file.  Therefore, these records must be acquired and incorporated into the record before this period of time may be adjudicated.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

In many cases, a spinal surgery represents a material change in a claimant's service-connected disability.  The Court has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that there has been a material change in the level of disability.  Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).  Here, the April 2010 rating decision does not indicate that a VA examination was ever conducted after her surgery.  Therefore, even though it is possible that her lumbar spine disorder may have improved as a result of her surgery, a new VA examination is necessary if one has not already been performed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient treatment records that may be available from the VA Medical Center in Gainesville, Florida, since April 2008.  

If the Veteran has received any non-VA treatment for her lumbar spine disorder since April 2008, and the records from such treatment have not been associated in the claims file, the RO/AMC should then attempt to acquire these records after obtaining the Veteran's authorization.  Any negative responses should be properly annotated into the record.

2.  If one has not already been provided, schedule the Veteran for a VA examination of her lumbosacral spine.  She should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2011).  The entire claims file, to include a complete copy of this remand, should be made available to the designated examiner.  All necessary tests and studies should be conducted.

The examiner should describe all symptomatology related to the Veteran's service-connected lumbosacral spine disability, to include orthopedic and neurological symptoms.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.

The examiner should also describe any functional loss pertaining to the thoracolumbar spine due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

4.  When the above development is completed, readjudicate the claim for entitlement to a rating in excess of 10 percent for a lumbar spine disability since April 1, 2010.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


